John I. Purtle, Justice, dissenting. In my opinion neither the alleged victim nor her five year old brother “testified” in this case. The mother of the alleged victim ramrodded the whole proceeding. It was the prosecutor who testified more than anyone else. The only way to portray the testimony accurately, or the lack thereof, is to set it out verbatim. While the alleged victim was on the stand, the following questions were asked by the prosecutor: MR. BEARDEN: Julie, if you could, I want you to in your own words, and talking loud enough so these ladies and gentlemen over here can hear you, tell them what happened after your mother left. NOTE: Long pause, no audible answer. MR. BEARDEN: Nobody is going to hurt you. Just talk to the jury and tell them what you remember. NOTE: Long pause, no audible answer. MR. BEARDEN: What did your W.L. do? (Tr. 129-130) NOTE: Long pause, no audible answer. MR. BEARDEN: Can you look at the jury and tell them what he did? Nobody is going to hurt you. Just tell the truth. NOTE: Long pause, no audible answer. MR. BEARDEN: Julie, look at me. Tell these ladies and gentlemen what you remember about that night. NOTE: Long pause, no audible answer. MR. BEARDEN: Your momma went to get some Pampers, right? NOTE: Witness nods head affirmatively. MR. BEARDEN: Where were Sidney and Edward? WITNESS: At home. MR. BEARDEN: Huh? WITNESS: At home. MR. BEARDEN: At home? What room were they in? WITNESS: In the bedroom. MR. BEARDEN: Can you talk up just a little bit? WITNESS: In the bedroom. MR. BEARDEN: In the bedroom? Where was Uncle W.L.? WITNESS: In the front. MR. BEARDEN: In the front? Where were you? WITNESS: In the front. MR. BEARDEN: In the front? How did your two brothers get back into the bedroom? NOTE: Long pause, no audible response. MR. BEARDEN: Did somebody put them back there? NOTE: Witness nods affirmatively. MR. BEARDEN: Who put them back there? NOTE: No audible response. MR. BEARDEN: Remember who put them back there? NOTE: Witness nods affirmatively. MR. BEARDEN: Who? WITNESS: Uncle W.L. MR. BEARDEN: Uncle W.L.? Is that what you said? WITNESS: Yeah. MR. BEARDEN: Okay. What happened after W.L. came into the front room with you? NOTE: Long pause, no audible response. MR. BEARDEN: Just look up at me and just tell what you remember about it. Okay? NOTE: Long pause, no audible response. MR. BEARDEN: Tell me what you remember about it? NOTE: Long pause, no audible response. MR. BEARDEN: Does it embarrass you to talk about it? NOTE: Witness nods affirmatively. MR. BEARDEN: Julie, this won’t take long. Just look at these ladies and gentlemen over there and tell them what happened. NOTE: Long pause, no audible response. MR. BEARDEN: Did he do something? NOTE: Witness nods affirmatively. (Tr. 131-132) MR. BEARDEN: Yes? WITNESS: Yes. MR. BEARDEN: What did he do? NOTE: Long pause, no audible response. MR. BEARDEN: Do you remember? NOTE: Witness nods affirmatively. MR. BEARDEN: Just tell these ladies and gentlemen what you remember. NOTE: Long pause, no audible response. MR. BEARDEN: Can you look up at me? WITNESS: Uh-huh. MR. BEARDEN: Nobody is going to hurt you. Tell me what happened. NOTE: Long pause, no audible response. MR. BEARDEN: Can you remember? NOTE: Witness nods affirmatively. MR. BEARDEN: Just go ahead and tell me what happened so that they can hear you. NOTE: Pause, no audible response. MR. BEARDEN: Did he say anything to you? NOTE: Witness nods affirmatively. MR. BEARDEN: What did he say? NOTE: Pause, no audible response. MR. BEARDEN: Do you remember? NOTE: Witness nods affirmatively. MR. BEARDEN: Just tell the jury what you remember? WITNESS: He said — (Tr. 132-133) MR. BEARDEN: What did he say? WITNESS: He said— MR. BEARDEN: He said if what? WITNESS: If —(long pause) MR. BEARDEN: What did he say? WITNESS: If you — (long pause) MR. BEARDEN: He said if what? NOTE: No audible response. MR. BEARDEN: Look at the jury and tell them what he said. NOTE: Long pause, no audible response. MR. BEARDEN: Just tell them the truth. WITNESS: He said if I — (pause) MR. BEARDEN: If you what? WITNESS: He said — (pause) MR. BEARDEN: Go ahead and tell us what happened. Nobody is going to hurt you. NOTE: Long pause, no audible response. MR. BEARDEN: Did he say anything to you about what he was going to do if you told anybody? NOTE: Witness nods affirmatively. MR. BEARDEN: What did he say about that? WITNESS: He said — (long pause) MR. BEARDEN: What did he say about it? WITNESS: He said that if I said something — (pause) MR. BEARDEN: If you said something — what was he going to do? NOTE: No audible response. MR. BEARDEN: Did he have something in his hand, Julie? NOTE: Witness nods affirmatively. MR. BEARDEN: What, do you remember? NOTE: Witness nods affirmatively. MR. BEARDEN: What was it? NOTE: No audible response. MR. BEARDEN: Do you remember what it was? NOTE: Witness nods affirmatively. MR. BEARDEN: What was it? Tell me. NOTE: No audible response. MR. BEARDEN: Just look up and tell me. What was it? WITNESS: Case knife. MR. BEARDEN: Case knife? NOTE: Witness nods affirmatively. MR. BEARDEN: Did he have it in his hand? NOTE: Witness nods affirmatively. MR. BEARDEN: Let me show you this, Julie. Does this look like what you are talking about? WITNESS: Yeah. MR. BEARDEN: Is that the kind of knife you are talking about? NOTE: Witness nods affirmatively. MR. BEARDEN: What did he say he would do with it if you told anybody? NOTE: Long pause, no audible response. (Tr. 134-135) MR. BEARDEN: Did he say he would hurt you? NOTE: Witness nods affirmatively. MR. BEARDEN: Okay. Did he have this in his hand? WITNESS: Yes. MR. BEARDEN: Did it scare you? NOTE: Witness nods affirmatively. MR. BEARDEN: What did he do after that, Julie? NOTE: No audible response. MR. BEARDEN: Do you remember lying down? NOTE: Witness nods affirmatively. MR. BEARDEN: Did you have your clothes on? NOTE: Witness shakes head negatively. MR. BEARDEN: No? How did they get off? NOTE: Long pause, no audible response. MR. BEARDEN: Look up at me and tell me. This won’t take very long. How did they get off? WITNESS: He — (long pause) MR. BEARDEN: Tell me. Did Uncle W.L. have anything to do with your clothes? NOTE: No audible answer. MR. BEARDEN: Julie, did he, yes or no? WITNESS: Yes. MR. BEARDEN: Huh? WITNESS: Yes. MR. BEARDEN: Is that what you said, yes? (Tr. 135-136) NOTE: Witness nods affirmatively. MR. BEARDEN: What did he do with your clothes, Julie? NOTE: No audible response. It is clear from the above excerpt that this witness was unwilling to answer a question and did not know why she was in court. It is also necessary to set out a sample of the state’s questions of Edward Brown, the five year old, and his responses. MR. BEARDEN: How old are you? WITNESS: Five. MR. BEARDEN: You are five? You can talk louder than that, can’t you? How old are you? WITNESS: Five. MR. BEARDEN: Atta boy. How did you get here today? NOTE: No audible response. MR. BEARDEN: Did you drive or walk? WITNESS: We drived. MR. BEARDEN: You drove? NOTE: Witness shakes head negatively. MR. BEARDEN: How did you get here? NOTE: No audible response. MR. BEARDEN: Come on, sit up here. Answer my questions. Sit up straight. How did you get over here today? WITNESS: We walked. MR. BEARDEN: What is your teacher’s name? NOTE: Pause, no audible response. MR. BEARDEN: Did you forget? NOTE: Witness nods affirmatively. MR. BEARDEN: What grade are you in? WITNESS: In kindergarten. MR. BEARDEN: Kindergarten? Is this your first year in school? WITNESS: Yes, sir. MR. BEARDEN: Yes? WITNESS: Yes, sir. MR. BEARDEN: Alright. I want you to look up here at me, Edward. When is your birthday? WITNESS: In January. MR. BEARDEN: When? WITNESS: January. MR. BEARDEN: January? NOTE: Witness nods affirmatively. MR. BEARDEN: How far can you count? Show these ladies and gentlemen how good you can count. WITNESS: 1, 2 — MR. BEARDEN: Can you count to ten, Edward? WITNESS: No. MR. BEARDEN: That was good. Where do you live? WITNESS: 7 and 1 /2 Dixon. MR. BEARDEN: Where? WITNESS: 7 and 1/2 Dixon. MR. BEARDEN: 207 and 1 ¡2 Dixon? WITNESS: Yeah. MR. BEARDEN: Is that what you said? WITNESS: Yeah. MR. BEARDEN: I want you to look up now, Edward and talk straight to me so that these people can hear you. Who lives there with you. WITNESS: My baby. MR. BEARDEN: Your baby? Who else? WITNESS: And my sister. MR. BEARDEN: And did I ask you to come in here and tell the truth? WITNESS: Yes, sir. MR. BEARDEN: Did I try to get you to say something that wasn’t true? WITNESS: No, sir. MR. BEARDEN: Did I ask you to just come in here and say what you remember? WITNESS: Yes, sir. MR. BEARDEN: Is that what you intend to do today? WITNESS: Yes, sir. (Tr. 158-159) MR. BEARDEN: Do you understand that if you were to tell something wrong that wasn’t true, you might get into trouble? WITNESS: No, sir. MR. BEARDEN: Huh? WITNESS: No, sir. MR. BEARDEN: You don’t know that you might get into trouble if you tell a lie? NOTE: Witness shakes head negatively. The defense counsel cross-examined this witness in part as follows: MR. BRADLEY: Do you know what you are in the courtroom for? NOTE: Witness nods affirmatively. (Tr. 160-161) MR. BRADLEY: What is that for? NOTE: Witness shrugs shoulders. MR. BRADLEY: You shrugged your shoulders. Do you know why you are in the courtroom? NOTE: Witness shakes head negatively. MR. BRADLEY: You are shaking your head no? NOTE: No audible response. MR. BRADLEY: You don’t know why you are in this Courtroom? NOTE: Witness shakes head negatively. MR. BRADLEY: You are shaking your head from left to right, no. MR. BRADLEY: No further questions. I have the same objection here, Your Honor. Therefore, during the cross-examination it was confirmed that this five year old witness did not know why he was in court. More than 40 pages of testimony of these two young witnesses are abstracted. In all of this testimony there is no positive, unassisted testimony by either child which indicates that they were giving voluntary or positive testimony. The mother and prosecutor, through the mouths of these babies, did eventually coach them into “yes” or “no” answers on direct examination. This coerced testimony is insufficient to support the convictions. The troublesome part of this case is that there is no supporting evidence to corroborate the alleged victim’s forced testimony. To the contrary, the examining doctor found the hymenal ring unbroken. Without breaking the hymenal ring, it is impossible to penetrate the vagina. This little girl is still a virgin. The crime lab report was negative for blood, hair, and semen. The mother testified clearly and unequivocally that she saw bleeding from the vagina. Such unfounded testimony may well have influenced the jury. It would have indeed been useless for the appellant to use a case knife to threaten the eight year old child. The five year old witness testified that he had a baby in the home. The above errors are only a sample of the many which I find in this trial. Of all the cases cited in the majority opinion none is factually similar to the present case. The age of the children is the only similarity. The testimony given by these two witnesses, without the assistance of the prosecutor, was not sufficient to support a verdict of guilt. The testimony of the mother was either hearsay or opinion. I would reverse and remand because of the hearsay testimony of the mother and the prosecutor’s testimony through the children.